—Appeal from a judgment (denominated order) of Monroe County Court (Bellini, J.), entered October 16, 2001, which denied the petition for a writ of habeas corpus.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: In this proceeding for a writ of habeas corpus, petitioner challenges his detention resulting from his alleged violation of the terms of his postrelease supervision. The remedy of habeas corpus is not available because petitioner is presently incarcerated as the result of a subsequent felony convic*954tion, and thus he would not be entitled to immediate release (see People ex rel. Cotton v Rodriquez, 123 AD2d 338 [1986]; see also People ex rel. Mendolia v Superintendent, Green Haven Correctional Facility, 47 NY2d 779 [1979]). Present — Green, J.P., Pine, Hurlbutt and Lawton, JJ.